Name: Commission Regulation (EEC) No 2678/87 of 3 September 1987 amending and correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7.9.87 Official Journal of the European Communities No L 257/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2678/87 of 3 September 1987 amending and correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Greek drachma, the Spanish peseta and the Portuguese escudo, from the rates during the reference period 26 August to 1 September 1987 ; whereas the spot market fates recorded for the Spanish peseta during this period pursuant to Regulation (EEC) No 3153/85 necessitate , under the terms of Article 9 (2) of Regulation (EEC) No 1677/85 and of Article 8 ( 1 ) of Regulation (EEC) No 3153 / 85 , alteration of the monetary compensatory amounts applicable for Spain ; Whereas a check has shown that an error was made in Parts 9 and 10 of Annex I to Regulation (EEC) No 1956/87 ; whereas that Regulation should therefore be corrected accordingly, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) and Article 12 thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 2594/87 (4), HAS ADOPTED THIS REGULATION : Whereas the monetary amounts introduced by Regu ­ lation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1956/87 (s), as last amended by Regulation (EEC) No 2642/87 (6); Article 1 Regulation (EEC) No 1956/87 is amended as follows : 1 . The column headed 'Spain' in Part 2 of Annex I is replaced by that given in Annex I to this Regulation . 2 . The column headed 'Sp'ain' in each of Parts 1 , 3 , 4 , 5 , 6 , 7 and 8 of Annex I is deleted . 3 . The columns headed 'United Kingdom' and 'Greece' in Part 8 of Annex I are replaced by those given in Annex I to this Regulation . 4 . Parts 9 and 10 of Annex I are replaced by those given in Annex I to this Regulation. 5 . Annexes II and III are replaced by Annexes II and III to this Regulation. Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 2390/87 ("), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas under Article 2 ( 1 ) thereof the monetary compensatory amounts applicable on jams and marmalades , on olive oil and on goods covered by Council Regulation (EEC) No 3033/80 (9) are calculated, for the pound sterling, the Italian lira, the ') OJ No L 164, 24 . 6 . 1985 , p. 6 . 2) OJ No L 182 , 3 . 7 . 1987 , p. 1 . J) OJ No L 164 , 24 . 6 . 1985 , p. 11 . 4) OJ No L 245 , 29. 8 . 1987 , p. 11 . 5) OJN0LI86, 6 . 7 . 1987, p. 3 . 6) OJ No L 248 , 1 . 9 . 1987 , p. 58 . O OJ No L 310, 21 . 11 . 1985 , p . 22 . Article 2 This Regulation shall enter into force on 7 September 1987 . (') OJ No L 218 , 7 . 7 . 1987 , p . 22 . O OJ No L 323 , 29 . 11 . 1980 , p . 1 . No L 257/2 Official Journal of the European Communities 7.-9 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 September 1987 . For the Commission Frans ANDRIESSEN Vice-President 7 . 9 . 87 Official Journal of the European Communities No L 257/ 3 ANNEX I PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark II UnitedKingdom Ireland Italy France Greece Spain DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg || £/100 kg £ Irl/ 1 00 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg 01.03 A II a) 173,69 01.03 All b) 204,23 02.01 A III a) 1 265,58 02.01 A III a) 2 385,08 02.01 A III a) 3 297,44 02.01 A III a) 4 430,23 02.01 A III a) 5 231,05 ex 02.01 A III a) 6 aa) (') 430,23 ex 02.01 A III a) 6 aa) (J) 297,44 02.01 A III a) 6 bb) 297,44 02.05 A I 106,23 02.05 A II 116,85 02.05 B 63,74 02.06 B I a) 1 339,94 02.06 B I a) 2 371,81 02.06 B I a) 3 385,08 02.06 B I a) 4 297,44 02.06 B I a) 5 430,23 02.06 B I a) 6 231,05 ex 02.06 B I a) 7 aa) (') 430,23 ex 02.06 B I a) 7 aa) (2) 297,44 02.06 B I a) 7 bb) 297,44 02.06 B I b) 1 748,92 02.06 B I b) 2 589,58 02.06 B I b) 3 740,96 02.06 B I b) 4 385,08 ex 02.06 B I b) 5 aa) ( ») (3) 748,92 ex 02.06 B I b) 5 aa) (2) (J) 385,08 02.06 B I b) 5 bb) (3 ) 385,08 16.01 A (4) 371,81 16.01 B I O O (a) 624,10 16.01 B II (4) O (a) 424,92 16.02 A II 345,25 16.02 B III a) 1 358,53 ex 16.02 B III a) 2 aa) 11 (6) 385,08 ex 16.02 B III a) 2 aa) 11 (') 650,66 ex 16.02 B III a) 2 aa) 22 (6) 297,44 ex 16.02 B III a) 2 aa) 22 ( 7) 544,43 ex 16.02 B III a) 2 aa) 33 (s) (4) 297,44 ex 16.02 B III a) 2 aa) 33 (5) 0 358,53 16.02 B III a) 2 bb) (s) 297,44 16.02 B III a) 2 cc) 177,94 No L 257/4 Official Journal of the European Communities 7 . 9 . 87 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (6) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (') Hams , fore-ends , shoulders or loins and parts thereof (excluding the jowl, traded separately). (J) Other products than those falling under footnote ('). (5) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations . (5) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) ( 7) Other products than those falling under (6). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 7 . 9 . 87 Official Journal of the European Communities No L 257/5 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg " Dkr/ 100 kg £/ 100 kg £ Irl/100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/100 kg 17.04 B I 4,220 1 433,7 17.04 B II 4,747 1 612,7 17.04 D I a) 3,409 1 158,2 17.04 D I b) 1 2,146 728,9 17.04 D I b) 2 3,059 1 039,2 17.04 D I b) 3 aa) 3,972 1 349,4 17.04 D I b) 3 bb) 4,043 1 373,5 17.04 D I b) 4 4,749 1 613,1 17.04 D I b) 5 5,113 1 737,0 17.04 D lb) 6 5,478 1 861,0 17.04 D I b) 7 5,706 1 938,4 17.04 D I b) 8 6,071 2 062,3 17.04 D II a) 6,320 2 576,4 17.04 D II a) ( 1 } ) 5,208 2 073,6 17.04 D II b) 1 5,948 2 449,7 17.04 D II b) 1 O 4,836 1 946,9 17.04 D II b) 2 7,180 2 868,6 17.04 D II b) 2 O 6,068 2 365,8 17.04 D II b) 3 7,234 2 779,3 17.04 D II b) 3 ( ») 6,400 2 402,2 17.04 D II b) 4 6,633 2 425,0 17.04 D II b) 4 ( ») 6,188 2 223,9 18.06 B I 3,272 1 300,6 18.06 B II a) 5,651 2 413,1 18.06 B II a) ( ») 4,876 2 062,7 18.06 B II b) 7,932 3 445,6 18.06 B II b) ( ,5 ) 6,753 2 912,3 18.06 C I 5,554 2 358,5 18.06 C I H 4,330 1 805,4 18.06 C II a) 1 2,876 976,9 18.06 C II a) 2 3,515 1 194,0 18.06 C II b) 1 5,606 2 140,4 18.06 C II b) 1 (u) 4,995 1 863,9 18.06 C II b) 2 6,557 2 570,7 18.06 C II b) 2 ( ») 5,667 2 168,4 18.06 C II b) 3 7,378 2 978,3 18.06 C II b) 3 (") 6,154 2 425,2 No L 257/6 Official Journal of the European Communities 7 . 9 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Birs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 8,518 6,961 12,355 12,355 6,237 5,347 5,698 6,237 5,347 5,698 16,799 12,073 13,935 9,979 8,089 16,799 12,073 13,935 3 494,5 2 790,5 5 522,6 5 522,6 2 462,1 2 059,8 2 218,2 2 462,1 2 059,8 2 218,2 7 530,6 5 393,4 6 235,3 4 119,4 3 264,5 7 530,6 5 393,4 6 235,3 18.06 C II b) 4 18.06 C II b) 4 ( ») 18.06 D I a) ( l) 18.06 D I b) C) ( «) 18.06 D II a) 1 18.06 D II a) 1 (") 18.06 D II a) 1 O5) 18.06 D II a) 2 (') 18.06 D II a) 2 ( «) ( 1J) 18.06 D II a) 2 ( «) ( 15 ) 18.06 D II b) 1 18.06 D II b) 1 H 18.06 D II b) 1 ( 15) 18.06 D II b) 2 H 18.06 D II b) 2 (") 18.06 D II b) 2 (") 18.06 D II b) 2 ( ») 18.06 D II b) 2 H 18.06 D II c) 1 O 18.06 D II c) 2 (J) 19.02 B II a) 4 aa) (6) 19.02 B II a) 5 aa) (') 19.03 A O 19.03 B I O 19.03 B II O 19.04 19.08 B l a) 19.08 B I b) 0 3,008 4,229 4,229 3,571 2,758 3,195 5,751 0 2,619 6,233 3,848 3,258 6,872 4,487 4,216 7,830 5,445 0 6,305 3,323 2,746 6,360 3,975 4,343 7,255 4,870 2,552 4,962 676,7 1 021,9 1 436,8 1 436,8 1 213,4 937,1 1 085,4 1 953,8 0 889,5 2 526,3 1 446,0 1 106,6 2 743,4 1 663,1 1 432,2 3 069,0 1 988,7 606,9 2 652,8 1 302,5 932,5 2 569,3 1 489,0 1 475,3 2 873,5 1 793,2 867,1 1 958,3 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 19.08 B II b) 2 (") 19.08 B II c) 1 19.08 B II c) 2 19.08 B II c) 2 H 19.08 B II d) 1 19.08 B II d) 2 19.08 B II d) 2 H 19.08 B III a) 1 19.08 B III a) 2 19.08 B III a) 2 (") 19.08 B III b) 1 19.08 B III b) 2 19.08 B III b) 2 (") 19.08 B III c) 1 19.08 B III c) 2 19.08 B III c) 2 (") 19.08 B IV a) 1 19.08 B IV a) 2 7 . 9 . 87 Official Journal of the European Communities No L 257/7 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 19.08 B IV a) 2 ( ,5) 3,371 1 238,1 19.08 B IV b) 1 3,256 1 106,0 19.08 B IV b) 2 6,386 2 578,5 19.08 B IV b) 2 (") 4,001 1 498,2 19.08 B V a) 3,063 1 040,5 19.08 B V b) 3,447 1 170,9 21.07 C I 3,272 1 300,6 21.07 C II a) 5,651 2 413,1 21.07 C II a) O 4,876 2 062,7 21.07 C II b) 7,932 3 445,6 21.07 C II b) ( 15 ) 6,753 2 912,3 21.07 D I a) 1 15,064 6 821,4 21.07 D I a) 2 17,110 7 743,7 21.07 D I b) 1 0 606,3 21.07 D I b) 2 2,091 946,4 21.07 D I b) 3 15,209 6 883,3 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) ( 5) 21.07 G I c) 1 0 542,7 21.07 G I d) 1 2,876 976,9 21.07 G I e) 1 5,112 1 736,7 21.07 G I f) 6,071 2 062,3 21.07 G II a) 1 (') (') 3,802 1 720,8 21.07 G II a) 1 (') O (13 ) 2,690 1 218,0 21.07 G II a) 1 (') (') (") 3,128 1 416,1 21.07 G II a) 2 aa) (') (') 4,823 2 067,6 21.07 G II a) 2 aa) (') (') (") 3,711 1 564,8 21.07 G II a) 2 aa) (') (') (") 4,149 1 762,9 21.07 G II a) 2 bb) ( «) (') 5,333 2 241,0 21.07 G II a) 2 bb) (') (') (13) 4,221 1 738,2 21.07 G II a) 2 bb) (') (') ( ,s) 4,659 1 936,3 21.07 G II a) 2 cc) (') (') 5,844 2 414,5 21.07 G II a) 2 cc) ( «) (') ( 1J ) 4,732 1 911,7 21.07 G II a) 2 cc) (') (') ( 15 ) 5,170 2 109,8 21.07 G II b) 1 (') O 4,697 2 024,7 21.07 G II b) 1 (') O (") 3,585 1 521,9 21.07 G II b) 1 ( «) O (") 4,023 1 720,0 21.07 G II b) 2 aa) (') (') 5,462 2 284,7 21.07 G II b) 2 aa) (?) (') ( 15) 4,350 1 781,9 21.07 G II b) 2 aa) (') (') (IS ) 4,788 1 980,0 21.07 G II b) 2 bb) (') (') 5,972 2 458,1 21.07 G II b) 2 bb) (') O (") 4,860 1 955,3 21.07 G II b) 2 bb) (') (') ( ») 5,298 2 153,4 21.07 G II c) 1 (') (') 5,400 2 263,5 21.07 G II c) 1 (') (9) (1J ) 4,288 1 760,7 No L 257/8 Official Journal of the European Communities 7.9 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/ 1 00 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G II c) 1 ( ») O (1S ) 21.07 G II c) 2 aa) (') (') 21.07 G II c) 2 aa) ( «) (') (") 21.07 G II c) 2 aa) (  ) (') ( ,s) 21.07 G II c) 2 bb) (') (') 21.07 G II c) 2 bb) ( «) (') (1J) 21.07 G II c) 2 bb) (') O (") 21.07 G II d) 1 21.07 G II d) 1 ( ») 21.07 G II d) 1 ( 15) 21.07 G II d) 2 21.07 G II d) 2 ( 1 }) 21.07 G II d) 2 (") 21.07 G II e) 21.07 G II e) ( ») 21.07 G II e) ( 1S) 21.07 G III a) 1 21.07 G III a) 1 ( lJ) 21.07 G III a) 1 (") 21.07 G III a) 2 aa) 21.07 G III a) 2 aa) ( lJ) 21.07 G III a) 2 aa) ( l5 ) 21.07 G III a) 2 bb) 21.07 G III a) 2 bb) ( ») 21.07 G III a) 2 bb) (") 21.07 G III b) 1 21.07 G III b) 1 ( 1J) 21.07 G III b) 1 ( ») 21.07 G III b) 2 21.07 G III b) 2 ( ») 21.07 G III b) 2 (1S) 21.07 G III c) 1 21.07 G III c) 1 (") 21.07 G III c) 1 ( 15) 21.07 G III c) 2 21.07 G III c) 2 ( ») 21.07 G III c) 2 ( 1S) 21.07 G III d) 1 21.07 G III d) 1 ( ») 21.07 G III d) 1 ( 15) 21.07 G III d) 2 21.07 G III d) 2 ( ») 21.07 G III d) 2 C 5) 21.07 G III e) 21.07 G III e) ( ») 21.07 G III e) O 21.07 G IV a) 1 21.07 G IV a) 1 (") 21.07 G IV a) 1 (") 4,726 6,421 5,309 5.747 6,804 5,692 6,130 6,678 5,566 6,004 7,571 6,459 6,897 8,595 7,483 7,921 7,605 5,381 6,257 8,626 6,402 7,278 9,136 6,912 7,788 8,500 6,276 7,152 9,265 7,041 7,917 9,203 6,979 7,855 10,096 7,872 8.748 10,481 8,257 9,133 10,864 8,640 9,516 11,439 9,215 10,091 11,407 8,071 9,385 1 958,8 2 610,3 2 107,5 2 305,6 2 740,4 2 237,6 2 435,7 2 697,7 2 194,9 2 393,0 3 001,2 2 498,4 2 696,5 3 349,0 2 846,2 3 044,3 3 441,6 2 435,9 2 832,1 3 788,4 2 782,7 3 178,9 3 961,8 2 956,1 3 352,3 3 745,5 2 739,8 3 136,0 4 005,5 2 999,8 3 396,0 3 984,3 2 978,6 3 374,8 4 287,8 3 282,1 3 678,3 4 418,5 3 412,8 3 809,0 4 548,6 3 542,9 3 939,1 4 744,1 3 738,4 4 134,6 5 162,5 3 653,9 4 248,2 7 . 9 . 87 Official Journal of the European Communities No L 257/9 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G IV a) 2 12,428 5 509,3 21.07 G IV a) 2 ( l }) 9,092 4 000,7 21.07 G IV a) 2 (") 10,406 4595,0 21.07 G IV b) 1 12,302 5 466,4 21.07 G IV b) 1 ( ») 8,966 3 957,8 21.07 G IV b) 1 ( 15 ) 10,280 4 552,1 21.07 G IV b) 2 12,958 5 689,4 21.07 G IV b) 2 ( ») 9,622 4 180,8 21.07 G IV b) 2 (") 10,936 4 775,1 21.07 G IV c) 13,005 5 705,2 21.07 G IV c) (") 9,669 4 196,6 21.07 G IV c) (") 10,983 4 790,9 21.07 G V a) 1 17,110 7 743,7 21.07 G V a) 1 ( ») 12,107 5 480,8 21.07 G V a) 1 ( 1S ) 14,078 6 372,3 21.07 G V a) 2 17,365 7 830,4 21.07 G V a) 2 ( ») 12,362 5 567,5 21.07 G V a) 2 ( 1S) 14,333 6 459,0 21.07 G Vb) 17,749 7 960,8 21.07 G Vb) (") 12,746 5 697,9 21.07 GVb) (15 ) 14,717 6 589,4 21.07 G VI to IX (s) 29.04 C III a) 1 2,947 1 001,1 29.04 C III a) 2 5,751 1 953,8 29.04 C III b) 1 4,197 1 426,0 29.04 C III b) 2 8,179 2 778,7 35.05 A 3,238 1 100,0 38.19 T I a) 2,947 1 001,1 38.19 Tib) 5,751 1 953,8 38.19 T II a) 4,197 1 426,0 38.19 T II b) 8,179 2 778,7 No L 257/ 10 Official Journal of the European Communities 7.9 . 87 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter shall be applied. (J) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX. (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . (s) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (4) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar products . (') If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product . However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. C) The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 °/o by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (") Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (12) Amount applicable to products other than those falling under notes (10), (") above and ("), ( 15) below. (") Amount applicable to products other than those falling under note (1S ) below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. ( 1S) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. P A R T 9 PR O D U CT S TO W H IC H RE G U LA TI O N (E EC )N o 42 6/ 86 RE LA TE S M on et ar y co m pe ns at or y am ou nt s (p er 10 0 kg su ga rc on ten t) 7 . 9 . 87 Official Journal of the European Communities No L 257/ 11 P os it iv e N eg at iv e C C T he ad in g N o D es cr ip tio n G er m an y N et he rl an ds Be lg iu m / Lu xe m bo ur g D en m ar k U ni te d K in gd om Ir el an d Ita ly F ra nc e G re ec e Sp ai n Po rtu ga l DM /1 00 kg Fl /1 00 kg B fr s/ L fr s/ 10 0 kg D kr /1 00 kg £/ 10 0 kg £ Irl /1 00 kg Li t/ 10 0 kg FF /1 00 kg D r/ 10 0 kg Pt a/ 10 0 kg Es c/ 10 0 kg ex 20 .0 5 B I Ja m s an d m ar m al ad es of ci tru s fru it wi th a su ga r co nt en t ex ce ed in g 50 % by we ig ht I 3, 55 0 1 20 6, 1 ex 20 .0 5 C I O th er wi th a su ga r co nt en t ex ce ed in g 50 % by we ig ht 3, 55 0 1 20 6, 1 P A R T 10 O L IV E O IL S E C T O R M on et ar y co m pe ns at or y am ou nt s No L 257/ 12 Official Journal of the European Communities 7 . 9 . 87 P os it iv e N eg at iv e C C T he ad in g N o D es cr ip tio n G er m an y N et he rl an ds Be lg iu m / Lu xe m bo ur g D en m ar k U ni te d K in gd om Ir el an d Ita ly F ra nc e G re ec e Sp ain Po rtu ga l DM /1 00 kg Fl /1 00 kg B fr s/ L fr s/ 10 0 kg D kr /1 00 kg £/ 10 0 kg £ Irl /1 00 kg Li t/ 10 0 kg FF /1 00 kg D r/ 10 0 kg Pt a/ 10 0 kg Es c/ 10 0 kg 1. Ol iv e oil pu t up in bu lk or in im m ed ia te co nt ai ne rs w ith a ne t co nt en t of m or e th an 5 lit re s (a ): 15 .0 7 A I a) I 19 ,9 30 1, 69 2 I 10 29 3, 6 I 2 97 0, 31 15 .07 A lb ) I 18 ,8 85 1, 60 3 I 9 75 3, 8 I 2 80 1, 60 15 .0 7 A I c) 1 7, 93 9 0, 67 4 I 4 10 0, 5 I 1 03 4, 74 15 .0 7 A II a) I 19 ,6 41 1, 66 7 I 10 14 4, 1 I 2 91 3, 62 15 .07 A II b) 2. Ol iv e oil pu t up in im m e ­ di ate pa ck in gs of a ne tc ap a ­ cit y of 5 lit re s or les s (a ): 9, 52 7 0, 80 9 4 92 0, 7 1 24 1, 68 15 .0 7 A I a) 12 ,1 02 1, 02 7 l 6 25 0, 2 I 2 97 0, 31 15 .07 A Ib ) \ 11 ,0 56 0, 93 9 I 5 71 0, 4 I 2 80 1, 60 15 .07 A I c ) I 0, 11 1 0, 00 9 I 57 ,1 I 1 03 4, 74 15 .0 7 A II a) I I 11 ,8 12 1, 00 3 I 6 10 0, 7 I 2 91 3, 62 15 .07 A II b) 1, 69 9 0, 14 4 I 87 7, 3 \ 1 24 1, 68 (a) Fo ri mp or ts of oli ve oil fro m th ird co un tri es ,t he ap pli ca ble am ou nt is in di ca ted un de rp oi nt 2, irr es pe cti ve of pa ck ag in g. 7 . 9 . 87 Official Journal of the European Communities No L 257/ 13 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain ! Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector 0,986 0,987 0,990 0,990 0,986 0,986 0,982 0,990 0,99b 0,986 1,094 1,169 1,158 1,186 1,186 1,134 1,169 1,186 1,169 1,186 1,186 1,147 1,038 1,038 1,051 1,038 1,048 1,038 1,048 1,038 1,038 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 i 1,408 1,408 1,463 1,309 1,309 1,335 1,274 1,408 1,309 1,408 1,309 1,309 1,408 1,020 1.035 1,028 1.036 1,036 1.035 1.036 1.035 1.036 1,010 1,025 1,052 1,052 1,098 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 2,84317 Bfrs/Lfrs 0,525809 Dkr 0,137847 DM 0,462321 FF 0,155318 F1 0,0514558 £ (Irl) 0,0463993 £ (UK) 10,4633 Dr 10,7922 Esc 9,23326 Pta 1 £ (UK) = 61,2761 Bfrs/Lfrs 11,3323 Dkr 2,97089 DM 9,96397 FF 3,34743 F1 1,10898 £ (Irl) 2 155,21 Lit 225,505 Dr 232,595 Esc 198,996 Pta 1 £ (Irl) - 55,2545 Bfrs/Lfrs 10,2187 Dkr 2,67895 DM 8,98483 FF 3,01849 F1 0,901730 £ (UK) 1 943,41 Lit 203,345 Dr 209,738 Esc 179,440 Pta